Citation Nr: 0837174	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-14 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from  September 1953 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO decision, which 
continued an evaluation of 0 percent disabling for service-
connected bilateral hearing loss.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Los Angeles, California 
RO.  A transcript of that proceeding has been associated with 
the claims folder.
 
The Board notes that the record was held open for 60 days 
after the June 2007 Travel Board hearing in order to obtain 
records from the Long Beach VA Medical Center (VAMC).  After 
these records were obtained, rather than forward the claims 
file to the Board for review, the file was held at the RO.  
In July 2008, a supplemental statement of the case (SSOC) 
addressing this claim was issued.  Regardless, this claim has 
remained under appeal and is now currently before the Board 
for review.  Therefore, the Board will now proceed to review 
the issue, as discussed below.

The Board also notes that, during the course of this appeal, 
the veteran submitted a claim for service connection for 
vertigo, secondary to service-connected bilateral hearing 
loss.  This claim was denied in a November 2007 rating 
decision.  The veteran submitted a notice of disagreement 
(NOD) with regards to this denial in January 2008.  In March 
2008, he was issued a statement of the case (SOC) with 
regards to this issue.  The veteran did not submit a timely 
VA Form 9, or any other statement, indicating that he wanted 
to appeal this issue.  As such, this issue has not been 
properly appealed and the Board does not have jurisdiction to 
review the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The veteran is seeking an increased rating for his service-
connected bilateral hearing loss.  After a thorough review of 
the veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim.  

The Board notes that, as mentioned above, the record was held 
open for 60 days following the June 2007 Travel Board hearing 
in order to obtain treatment records from the VAMC in Long 
Beach, California.  These records were obtained.  However, it 
appears as if the claims file may still be incomplete.  
Specifically, the available records indicate that the veteran 
underwent audiological testing on April 19, 2004, and in 
April 2005 and May 2007.  While these treatment records 
discuss generally the results of audiological testing, they 
do not appear to contain audiograms reflecting the numerical 
findings from testing conducted at the appropriate auditory 
threshold levels.  In order to properly evaluate the 
veteran's claim for an increased rating, the precise 
numerical results from all recent audiological testing must 
be associated with the claims folder.  

VA has an obligation under the Veterans Claims Assistance Act 
(VCAA) to associate all relevant records in VA's possession 
with the claims file of a veteran.  38 C.F.R. § 3.159 (2007).  
Therefore, this case must be remanded in order to obtain the 
precise numerical results of any audiological testing not 
currently associated with the claims folder, to specifically 
include any testing conducted at the Long Beach VAMC on April 
19, 2004, and in April 2005 and May 2007.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain any available reports of VA 
audiological testing not currently 
associated with the claims file, to 
specifically include the April 19, 
2004, April 2005, and May 2007 
audiograms from the testing conducted 
at the Long Beach VAMC.  If no such 
audiological findings can be located, 
such should be indicated in the claims 
folder.  If another examination is 
considered necessary to determine the 
nature and extent of any hearing loss 
it should be scheduled. 

2.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the July 2008 SSOC.  
In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



